The facts sufficiently appear in the opinion.
An act of the legislature approved March 9, 1899, provides:
"Section 1. At any time within sixty days after the approval of this act any person, firm or corporation, which has furnished and delivered to any county of the state of Nevada, personal property which is retained by any such county under claim of ownership and for which such county has paid no compensation, or has received in return and retains all payments which have been made on account of such property by such county, is authorized to nominate in written communications delivered to the county clerk, the chairman of the board of county commissioners, and to the county auditor of such county, one appraiser, to fix the true value of such property, and upon receiving such communication, the board of county commissioners, at its first regular meeting thereafter, shall nominate one such appraiser, and the county auditor, within five days after receiving such communication, shall nominate one such appraiser. Thereupon the county clerk of such county shall at once notify each of said appraisers, who, or a majority thereof, shall within ten days thereafter meet at the office of the county clerk of such *Page 112 
county and hear all evidence submitted to them and then shall proceed to fix the true value of such property and file their written finding of such value, or that of a majority of such appraisers, with such county clerk. All evidence heard by such appraisers shall be documentary or that of witnesses testifying under oath first administered by the county clerk of such county. Upon the filing of such written finding of the value, the person, firm or corporation furnishing and delivering such personal property, is authorized to file a claim against such county for the amount fixed by such appraisers, or a majority thereof, and the board of county commissioners shall allow, the county auditor shall audit and allow, and the county treasurer shall pay the same." (Stats. 1899, p. 60.)
Claiming to be "acting under and by virtue and in pursuance of" the said legislative act, the relator presented a claim against Washoe county in the sum of $1,498, for certain metallic furniture it furnished and delivered to said county in the year 1896. The board of county commissioners rejected said claim. The relator petitions for a writ ofmandamus to compel the board to allow the same. It appears that the relator appointed an appraiser, and gave notices thereof, as provided by said act; that a majority of said board appointed one appraiser, the chairman of the board refusing to participate in the matter, and the auditor refused and failed to appoint an appraiser; that the two appraisers met, heard evidence as to the value of said property, and fixed the same at the above-named sum.
A great many legal questions are presented, and objections made by counsel for respondents against the issuing of said writ, and the act of the legislature is assailed as being unconstitutional on several grounds. We do not deem it necessary to pass upon these several contentions of counsel, except such as may be involved in the inquiry to which we direct our attention.
Is the relator's claim within the spirit and meaning of said act? It seems clear that the object of the legislature in passing the act was simply to provide a mode for determining the question of the value of property furnished and delivered to a county where the value was the only question in dispute *Page 113 
between the county and the person furnishing the property. Certainly the legislature did not intend that a county should be bound to submit the question of value to appraisers when there was no dispute as to the value, and that the county should be bound to pay the award of the appraisers regardless of any meritorious defense the county might have against the claim. The record shows, and relator's counsel admit in their brief, that there never was any dispute between the relator and Washoe county as to the value of the property in question — $1,498.
The agreed statement of facts shows that the question of the validity of relator's claim against Washoe county with respect to said property has been directly involved in three actions brought by the relator in the district court of said county, and that in each case said claim was adjudged to be fraudulent on the part of the relator, and void, and that one of these cases was appealed to the supreme court, and the judgment of the trial court affirmed. (24 Nev. 359.)
Whatever may have been the legislative object in passing the act, we presume it was a good one, but we cannot indulge such violent presumption as that the object was to compel a county to pay a claim which has been finally adjudicated by the courts to be fraudulent on the part of the claimant.
"Mandamus should not be granted to compel a technical compliance with the strict letter of the law, in disregard of its spirit." (Wiedwald v. Dodson,95 Cal. 450, 30 P. 580; State v. Board Comrs.Phillips Co., 26 Kan. 419; High, Extr. Rem., 3d ed., sec. 9.)
  The writ is denied. *Page 114